Case 1:20-cv-07907-NLH-KMW Document 16 Filed 09/03/20 Page 1 of 2 PageID: 167



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
SHAWN ARCHIE, SR., et al.,     :
                               :    No. 20-cv-7907 (NLH) (KMW)
               Plaintiffs,     :
                               :
               v.              :    MEMORANDUM OPINION
                               :
                               :
RICHARD SMITH, et al.,         :
                               :
               Defendants.     :
______________________________:

      IT APPEARING THAT:

      1.   Plaintiff Phillip Gault submitted a proposed class

action complaint along with several other prisoners confined at

the Cumberland County Jail.       ECF No. 1.

      2.   On August 5, 2020, mail addressed to Mr. Gault at the

Cumberland County Jail was returned as undeliverable.           ECF No.

15.

      3.   The Notice mailed to Mr. Gault’s address of record was

returned with the envelope marked “Return to Sender, Refused,

Unable To Forward.”      Id.   A handwritten notation, “N/H,” was on

the envelope.     Id.

      4.   Mr. Gault has not communicated with the Court regarding

his new address, in violation of Local Civil Rule 10.1.           See L.

Civ. R. 10.1(a) (“Counsel and/or unrepresented parties must

advise the Court of any change in their or their client’s
                                     1
Case 1:20-cv-07907-NLH-KMW Document 16 Filed 09/03/20 Page 2 of 2 PageID: 168



address within seven days of being apprised of such change by

filing a notice of said change with the Clerk.”).

      5.   Based on Mr. Gault’s failure to comply with Local Civil

Rule 10.1, the Clerk of the Court will be ordered to dismiss him

from this case.

      6.    Mr. Gault may request to rejoin the matter by

submitting his new contact information to the Court.

      7.    An appropriate order follows.




Dated: September 2, 2020                    s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     2
